 

Exhibit 10.3

 



Execution Version

 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT (this “Agreement”) is made as of February 26,
2020, by and between EQT Corporation, a Pennsylvania corporation (“Seller”), and
Equitrans Midstream Corporation, a Pennsylvania corporation (the “Company”).
Seller and the Company are referred to herein collectively as the “Parties” and
each, individually, as a “Party.”

 

WHEREAS, as of the date hereof, Seller is the record and beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of 50,599,503 shares of common stock, no par value, of the
Company (the “Common Stock”);

 

WHEREAS, Seller desires to sell to the Company, and the Company desires to
repurchase from Seller, 4,769,496 shares of Common Stock (the “Subject Shares”)
on the terms and subject to the conditions set forth in this Agreement; and

 

WHEREAS, the Company has received the TMA Signing Opinion (as defined below) on
or prior to the date hereof.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

 

Article I.
Purchase and Sale

 

1.1              Purchase and Sale. On the terms and subject to the conditions
set forth in this Agreement, at the Closing (as defined below), Seller shall
sell, transfer, convey, assign and deliver to the Company (or its designee), and
the Company (or its designee) shall purchase, accept and assume from Seller, all
of Seller’s right, title and interest to the Subject Shares, in exchange for a
payment in cash by the Company to Seller of $45,492,032.14 (the “Purchase
Price”), which is based on a 20-day volume-weighted average of $9.54 per Subject
Share (the “Price per Share”). The Purchase Price shall be payable at the
Closing in accordance with Section 2.2 hereof.

 

Article II.
Closing

 

2.1              Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place at the offices of Latham &
Watkins LLP, 811 Main St., Suite 3700, Houston, Texas 77002, at 2:00 p.m., local
time, on the twenty-first (21st) calendar day following the date hereof, or such
other time and place as both Parties may agree in writing, provided that the
Closing shall not occur prior to the fulfillment or waiver (in accordance with
the provisions hereof) of all of the conditions set forth in Article VI hereof
(other than those conditions that by their nature are to be fulfilled at or upon
the Closing, but subject to the fulfillment or waiver of such conditions). The
date on which the Closing occurs is hereinafter referred to as the “Closing
Date.”

 



1

 

 

2.2              Deliveries at the Closing. At the Closing, (a) Seller will
deliver to the Company a fully executed stock power, in the form attached hereto
as Exhibit A, representing the Subject Shares, and (b) the Company will deliver
to Seller the Purchase Price by wire transfer of immediately available funds to
the account designated in writing by Seller at least two (2) Business Days (as
defined below) prior to the Closing Date.

 

Article III.
Representations and Warranties of SelleR

 

Seller hereby represents and warrants to the Company, as of the date hereof and
as of the Closing Date, as follows:

 

3.1              Organization. Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
organization and has all requisite corporate power and authority to own, operate
and lease its properties and assets and to carry on its business as now
conducted.

 

3.2              Authority and Approval. Seller has full corporate power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform all of the obligations hereof to be performed
by it. This Agreement has been duly executed and delivered by Seller and,
assuming due authorization, execution and delivery of this Agreement by the
Company, constitutes the valid and legally binding obligation of Seller,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Laws (as defined below) affecting the
enforcement of creditors’ rights and remedies generally and by general
principles of equity (whether applied in a proceeding at Law or in equity).

 

3.3              No Conflicts. The execution, delivery and performance of this
Agreement by Seller does not, and the fulfillment and compliance with the terms
and conditions hereof and the consummation of the transactions contemplated
hereby will not, (a) violate, conflict with, result in any breach of or require
the consent of any Person (as defined below) under, any of the terms, conditions
or provisions of the Restated Articles of Incorporation or Amended and Restated
Bylaws of Seller, each as amended through November 13, 2017; (b) conflict with
or violate any Law applicable to Seller; or (c) conflict with, result in a
breach of, constitute a default under (whether with notice or the lapse of time
or both), result in the creation of any Encumbrance (as defined below) on any of
Seller’s assets under, or accelerate or permit the acceleration of the
performance required by, or require any consent, authorization or approval
under, or result in the suspension, termination or cancellation of, or in a
right of suspension, termination or cancellation of, any indenture, mortgage,
agreement, contract, commitment, license, concession, permit, lease, joint
venture or other instrument to which Seller is a party or by which it is bound;
except in the case of clauses (b) and (c), for those items which, individually
or in the aggregate, would not reasonably be expected to have a material adverse
effect on Seller’s ability to perform its obligations under this Agreement.

 



2

 

 

3.4              Ownership of the Subject Shares. Seller is the record and
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of all the
Subject Shares and has good and marketable title to all the Subject Shares free
and clear of any encumbrances, liens, charges, levies, proxies, voting trusts or
agreements, options or rights, understandings or arrangements inconsistent with
this Agreement or the transactions contemplated hereby, or any other
encumbrances or restrictions whatsoever on title, transfer or exercise of any
rights of a shareholder in respect of the Subject Shares (collectively,
“Encumbrances”), except for any such Encumbrance that may be imposed pursuant to
(x) this Agreement, (y) the Shareholder and Registration Rights Agreement, dated
as of November 12, 2018, by and between Seller and the Company or (z) any
applicable restrictions on transfer under the Securities Act of 1933, as
amended, or any state securities Law. Upon the Closing, the Company (or its
designee) will own the Subject Shares, free and clear of all Encumbrances.

 

3.5              Dispositive Power. Seller has sole power of disposition and
sole power to issue instructions with respect to the matters set forth in
Section 1.1, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all the Subject Shares.

 

3.6              No Consents. No consent, approval, permit, governmental or
regulatory order, declaration or filing with, or notice to, any Governmental
Authority (as defined below) or any third party is required to be made or
obtained by Seller in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, except
as has been made or obtained on or prior to the date hereof.

 

3.7              No Litigation. There are no actions, suits, claims,
investigations or other legal proceedings pending or, to the knowledge of
Seller, threatened against or by Seller that challenge or seek to prevent,
enjoin or could otherwise potentially delay the transactions contemplated by
this Agreement.

 

3.8              Informed Seller.

 

(a)               Seller has (i) such knowledge and experience in financial and
business matters as to be capable of evaluating the merits, risks and
suitability of the transactions contemplated by this Agreement and (ii)
evaluated the merits and risks of the transactions contemplated by this
Agreement based exclusively on its own independent review and consultations with
such investment, legal, Tax (as defined below), accounting and other advisors as
it deemed necessary, and has made its own decision concerning the transactions
contemplated by this Agreement without reliance on any representation or
warranty of, or advice from, the Company. Upon the Closing, Seller will be
consummating the transactions contemplated by this Agreement with full
understanding of the terms, conditions and risks and willingly assumes those
terms, conditions and risks.

 

(b)               Seller has received and carefully reviewed the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2018 and
subsequent public filings of the Company with the U.S. Securities and Exchange
Commission (the “SEC”), other publicly available information regarding the
Company, and such other information that it and its financial, legal and other
advisors deem necessary in connection with Seller’s decision to enter into this
Agreement and, upon the Closing, consummate the transactions contemplated by
this Agreement. Seller has not requested any advice or other information with
respect to the Subject Shares from the Company, its Affiliates (as defined
below), or any of its or their respective Representatives (as defined below),
and no such information or advice is necessary or desired.

 



3

 

 

Article IV.

Representations and Warranties of the COMPANY

 

The Company hereby represents and warrants to Seller, as of the date hereof and
as of the Closing Date, as follows:

 

4.1              Organization. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
organization and has all requisite corporate power and authority to own, operate
and lease its properties and assets and to carry on its business as now
conducted.

 

4.2              Authority and Approval. The Company has full corporate power
and authority to execute and deliver this Agreement, to consummate the
transactions contemplated hereby and to perform all of the obligations hereof to
be performed by it. This Agreement has been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery of this
Agreement by Seller, constitutes the valid and legally binding obligation of the
Company, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar Laws affecting the
enforcement of creditors’ rights and remedies generally and by general
principles of equity (whether applied in a proceeding at Law or in equity).

 

4.3              No Conflicts.

 

(a)               The execution and delivery of this Agreement by the Company do
not (a) violate, conflict with, result in any breach of or require the consent
of any Person under, any of the terms, conditions or provisions of the governing
agreements of the Company; (b) conflict with or violate any Law applicable to
the Company; or (c) conflict with, result in a breach of, constitute a default
under (whether with notice or the lapse of time or both), result in the creation
of any Encumbrance on any of the Company’s assets under, or accelerate or permit
the acceleration of the performance required by, or require any consent,
authorization or approval under, or result in the suspension, termination or
cancellation of, or in a right of suspension, termination or cancellation of,
any indenture, mortgage, agreement, contract, commitment, license, concession,
permit, lease, joint venture or other instrument to which the Company is a party
or by which it is bound; except in the case of clauses (b) and (c) for those
items which, individually or in the aggregate, would not reasonably be expected
to have a material adverse effect on the Company’s ability to perform its
obligations under this Agreement.

 

(b)               As of the Closing Date, the performance of this Agreement by
the Company will not, and the fulfillment and compliance with the terms and
conditions hereof and the consummation of the transactions contemplated hereby
will not, (a) violate, conflict with, result in any breach of or require the
consent of any Person under, any of the terms, conditions or provisions of the
governing agreements of the Company; (b) conflict with or violate any Law
applicable to the Company; or (c)  conflict with, result in a breach of,
constitute a default under (whether with notice or the lapse of time or both),
result in the creation of any Encumbrance on any of the Company’s assets under,
or accelerate or permit the acceleration of the performance required by, or
require any consent, authorization or approval under, or result in the
suspension, termination or cancellation of, or in a right of suspension,
termination or cancellation of, any indenture, mortgage, agreement, contract,
commitment, license, concession, permit, lease, joint venture or other
instrument to which the Company is a party or by which it is bound; except in
the case of clauses (b) and (c) for those items which, individually or in the
aggregate, would not reasonably be expected to have a material adverse effect on
the Company’s ability to perform its obligations under this Agreement.

 



4

 

 

4.4              No Consents.

 

(a)               No consent, approval, permit, governmental or regulatory
order, declaration or filing with, or notice to, any Governmental Authority or
any third party is required to be made or obtained by the Company in connection
with the execution and delivery of this Agreement, except as has been made or
obtained on or prior to the date hereof.

 

(b)               No consent, approval, permit, governmental or regulatory
order, declaration or filing with, or notice to, any Governmental Authority or
any third party is required to be made or obtained by the Company in connection
with the consummation of the transactions contemplated hereby, except as will
have been made or obtained on or prior to the Closing Date.

 

4.5              No Litigation. There are no actions, suits, claims,
investigations or other legal proceedings pending or, to the knowledge of the
Company, threatened against or by the Company that challenge or seek to prevent,
enjoin or could otherwise potentially delay the transactions contemplated by
this Agreement.

 

4.6              Informed Purchaser.

 

(a)               The Company has (a) such knowledge and experience in financial
and business matters as to be capable of evaluating the merits, risks and
suitability of the transactions contemplated by this Agreement and (b) evaluated
the merits and risks of the transactions contemplated by this Agreement based
exclusively on its own independent review and consultations with such
investment, legal, Tax, accounting and other advisors as it deemed necessary,
and has made its own decision concerning the transactions contemplated by this
Agreement without reliance on any representation or warranty of, or advice from,
Seller. Upon the Closing, the Company will be consummating the transactions
contemplated by this Agreement with full understanding of the terms, conditions
and risks and willingly assumes those terms, conditions and risks.

 

(b)               The Company has not requested any advice or other information
with respect to the Subject Shares from Seller, its Affiliates, or any of its or
their respective Representatives, and no such information or advice is necessary
or desired.

 

Article V.
Covenants

 

5.1              No Inconsistent Arrangements. Except as provided hereunder,
neither Party shall, directly or indirectly, take or permit any other action
that would in any way restrict, limit or interfere with the performance of such
Party’s obligations hereunder or otherwise make any representation or warranty
of such Party herein untrue or incorrect (including, for the avoidance of doubt,
any transfer, sale, assignment, gift, hedge, or other disposition, directly or
indirectly, of the Subject Shares). Any action taken in violation of the
foregoing sentence shall be null and void ab initio.

 



5

 

 

5.2              Documentation and Information. Neither Party shall make any
public announcement regarding this Agreement and the transactions contemplated
hereby without the prior written consent of the other Party (such consent not to
be unreasonably withheld, conditioned or delayed), except as may be required by
applicable Law (provided that reasonable notice of any such disclosure will be
provided to such other Party). Each Party consents to and hereby authorizes such
other Party and its Affiliates to publish and disclose in all documents and
schedules filed with the SEC or any other Governmental Authority or applicable
securities exchange, and any press release or other disclosure document, each
Party’s identity and the ownership of the Subject Shares, the existence of this
Agreement and the nature of each Party’s commitments and obligations under this
Agreement, and each Party acknowledges that such other Party and its Affiliates
may, in their sole discretion, file this Agreement or a form hereof with the SEC
or any other Governmental Authority or applicable securities exchange.

 

5.3              Litigation. Each Party shall provide such other Party with
prompt notice of any claim, action, suit, litigation or proceeding (including
any class action or derivative litigation) brought, asserted or commenced by, on
behalf of or in the name of, against or otherwise involving either Party
relating to this Agreement or any of the transactions contemplated hereby, and
shall keep such other Party informed on a reasonably prompt basis with respect
to the status thereof. Each Party shall give such other Party the opportunity to
participate (at such other Party’s expense) in the defense or settlement of any
such litigation, and no such settlement shall be agreed to without such other
Party’s prior written consent.

 

5.4              Tax Matters Opinion. The Company and Seller shall, and shall
cause their respective Affiliates to, use their respective reasonable best
efforts to obtain the TMA Closing Opinion (as defined below) and the Kirkland
Opinion (as defined below), including by (a) providing any information
reasonably requested by Tax Counsel (as defined below) or Kirkland & Ellis (as
defined below) and (b) delivering to Tax Counsel representation letters dated as
of the Closing Date in form and substance substantially similar to the
representation letters delivered by the Company and Seller to Tax Counsel and
Kirkland & Ellis in connection with the TMA Signing Opinion, with such
modifications in form and substance thereto that are reasonably requested and
agreed to by Tax Counsel and Kirkland & Ellis.

 

Article VI.
Conditions to Closing

 

6.1              Mutual Conditions. The respective obligations of the Parties to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing, of the following conditions, each
of which may, to the extent permitted by applicable Law, be waived in a writing
signed by both Seller and the Company, each at its sole discretion:

 

(a)               No Litigation. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent) that is then in effect and that enjoins, restrains, conditions,
makes illegal or otherwise prohibits the consummation of the transactions
contemplated by this Agreement.

 



6

 

 

(b)               Consents and Approvals. All authorizations, consents, orders
and approvals of all Governmental Authorities or third parties required in
connection with the transactions contemplated by this Agreement shall have been
received or waived by such Governmental Authority or third party and shall be
reasonably satisfactory in form and substance to the Parties hereto, and all
notices required to be delivered to such Governmental Authorities or third
parties shall have been delivered and all notice periods with respect thereto
shall have expired or been waived by such Governmental Authority or third
parties entitled to such notice.

 

6.2              Conditions to the Obligations of the Company. The obligations
of the Company to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of the
following conditions, which may, to the extent permitted by applicable Law, be
waived in writing by the Company in its sole discretion:

 

(a)               Closing Deliverables. Seller shall deliver to the Company the
closing deliverable set forth in Section 2.2(a).

 

(b)               Representations and Warranties. The representations and
warranties of Seller contained in this Agreement or any schedule, certificate or
other document delivered pursuant hereto or in connection with the transactions
contemplated hereby shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
material adverse effect, which representations and warranties shall be true in
all respects) both when made and as of the Closing Date, or in the case of
representations and warranties that are made as of a specified date, such
representations and warranties shall be true and correct in all material
respects (other than representations and warranties that are qualified as to
materiality or material adverse effect, which representations and warranties
shall be true in all respects) as of such specified date. Seller shall have
performed in all material respects all obligations and agreements and complied
in all material respects with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.

 

(c)               Officer’s Certificate. Seller shall deliver to the Company a
certificate signed by the Chief Financial Officer of Seller, dated as of the
Closing Date, to the effect set forth in Section 6.2(b).

 

(d)               FIRPTA Certificate. Seller shall deliver to the Company at the
Closing a properly executed affidavit prepared in accordance with Treasury
Regulations Section 1.1445-2(b) certifying Seller’s non-foreign status.

 

(e)               Tax Matters Opinion. The Company shall have received the TMA
Closing Opinion. In rendering such opinion, Tax Counsel shall be entitled to
rely upon customary assumptions, representations, warranties and covenants from
each of the Company and Seller (and any other relevant parties), in each case,
in form and substance reasonably satisfactory to Tax Counsel.

 

(f)                Existing Credit Agreements. The pay-off and termination
(including the release of any liens or other security interests granted in
connection therewith) of the Existing Credit Agreements (as defined below) shall
occur prior to or substantially concurrently with the Closing.

 



7

 

 

6.3              Conditions to the Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of the following
conditions, which may, to the extent permitted by applicable Law, be waived in
writing by Seller in its sole discretion:

 

(a)               Closing Deliverables. The Company shall deliver to Seller the
closing deliverable set forth in Section 2.2(b).

 

(b)               Representations and Warranties. The representations and
warranties of the Company contained in this Agreement or any schedule,
certificate or other document delivered pursuant hereto or in connection with
the transactions contemplated hereby shall be true and correct in all material
respects (other than representations and warranties that are qualified as to
materiality or material adverse effect, which representations and warranties
shall be true in all respects) both when made and as of the Closing Date, or in
the case of representations and warranties that are made as of a specified date,
such representations and warranties shall be true and correct in all material
respects (other than representations and warranties that are qualified as to
materiality or material adverse effect, which representations and warranties
shall be true in all respects) as of such specified date. The Company shall have
performed in all material respects all obligations and agreements and complied
in all material respects with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.

 

(c)               Officer’s Certificate. The Company shall deliver to Seller a
certificate signed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the effect set forth in Section 6.3(b).

 

Article VII.
Release

 

7.1              Release.

 

(a)               Notwithstanding anything to the contrary herein, each Party
acknowledges and agrees that nothing in this Agreement shall release the Company
or Seller from any of their respective liabilities or obligations under the Tax
Matters Agreement (as defined below).

 

(b)               Subject to Section 7.1(a), upon the Closing, Seller
acknowledges that, Seller, on behalf of itself, its Affiliates, Subsidiaries (as
defined below), partners, prior and existing shareholders, partnerships,
unincorporated entities, divisions, and their respective representatives,
directors, officers, employees, servants, agents, attorneys, accountants,
auditors, advisors, administrators, predecessors, successors, insurers and
assigns (collectively, the “Releasors”), fully and forever releases,
relinquishes and discharges the Company and each of its Affiliates,
Subsidiaries, partners, prior and existing shareholders, partnerships,
unincorporated entities, divisions, and their respective representatives,
directors, officers, employees, servants, agents, attorneys, accountants,
auditors, advisors, administrators, predecessors, successors, insurers and
assigns, in any and all capacities (the “Releasees”), from any and all causes of
action in Law and equity, claims, surcharges, suits, contracts, debts,
obligations, contributions, liens, indemnities, promises, demands, damages,
losses, attorneys’ fees, other fees, costs, expenses, loss of service,
compensation, injuries or liability of any nature, type or description, whether
known or unknown, suspected or unsuspected, patent or latent, fixed or
contingent, without limitations (“Claims”), that the Releasors may have now, or
may have in the future, that directly or indirectly arise from or relate to, in
whole or in part, any act, omission, event, transaction, communication or any
other matter related to, arising out of or in connection with Seller’s
acquisition, ownership or sale of the Subject Shares, excluding, for the
avoidance of doubt, any Claims with respect to the Tax Matters Agreement (the
“Released Claims”).

 



8

 

 

(c)               Seller represents and warrants that (i) it has not assigned,
transferred, conveyed or otherwise disposed of any Released Claims, or any
direct or indirect interest in any such Released Claim, in whole or in part, and
(ii) to the best of its knowledge, no other Person has any interest in the
Released Claims. Seller agrees, for itself and for each of the Releasors, not to
initiate any action, suit, proceeding, dispute or litigation against any of the
Releasees with respect to the Released Claims. Seller further agrees to take
such actions as necessary to prevent the other Releasors from commencing any
suit based on a Released Claim.

 

(d)                It is the intention of Seller and the Company that the
Company’s purchase of the Subject Shares and the release contained in this
Article VII shall be effective as a full and final accord, satisfaction, and
agreement as to the Released Claims.

 

(e)               Seller agrees that except for an action or proceeding brought
to enforce (but not to rescind or reform) the release contained in this Article
VII, Seller will forever refrain and forbear from commencing, instituting or
prosecuting, or assisting or participating in, any lawsuit, action, or other
proceeding, in Law, equity or otherwise, against any of the Releasees, in any
way arising out of or relating to any Released Claim, and/or any action alleging
that the release of the Released Claims contained in this Agreement, or any
portion thereof, was fraudulently induced.

 

(f)                Seller expressly acknowledges, on behalf of itself and the
Releasors, that it will not have any right to recover against the Company for
any Released Claims, even if other shareholders of the Company are successful in
any suit or other action arising from any such claim.

 

Article VIII.
Miscellaneous

 

8.1              Defined Terms. As used herein, the following terms shall have
the following meanings:

 

(a)               “Affiliate” means, with respect to any Person, any other
Person that directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with, the Person in question. As
used herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. For the avoidance of doubt, EQM Midstream Partners, LP is an
Affiliate of the Company for all purposes under this Agreement, including
Section 8.4.

 

(b)               “Business Day” means any day other than Saturday, Sunday, or
any day on which banks located in the Commonwealth of Pennsylvania are
authorized or required by Law to be closed.

 



9

 

 

(c)               “Existing Credit Agreements” means, collectively, (i) that
certain Credit Agreement, dated as of December 31, 2018, by and among the
Company, as borrower, Goldman Sachs Bank USA, as administrative agent, PNC Bank,
National Association, as collateral agent, and the lenders party thereto and any
other parties thereto, as amended, restated, supplemented or otherwise modified
from time to time and (ii) that certain Credit Agreement, dated as of October
31, 2018, by and among the Company, as borrower, PNC Bank, National Association,
as administrative agent, the lenders and other parties thereto, as amended,
modified or supplemented from time to time.

 

(d)               “Governmental Authority” means any federal, state, local or
foreign government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority, or any arbitrator, court or tribunal of competent
jurisdiction.

 

(e)               “Kirkland & Ellis” means Kirkland & Ellis LLP.

 

(f)                “Kirkland Opinion” means a written tax opinion delivered to
Seller from Kirkland & Ellis, dated as of the Closing Date, satisfying the
requirements of an “Unqualified Tax Opinion” (as defined in the Tax Matters
Agreement), with respect to the transactions contemplated by this Agreement.

 

(g)               “Law” means any provision of any law or administrative rule or
regulation or any judicial, administrative or arbitration order, award,
judgment, writ, injunction or decree.

 

(h)               “Person” means an individual or a corporation, firm, limited
liability company, partnership, joint venture, trust, estate, unincorporated
organization, association, Governmental Authority or other entity.

 

(i)                 “Representative” means, with respect to any Person, such
Person’s directors, officers, employees, partners, members, shareholders, agents
or representatives.

 

(j)                 “Subsidiary” when used with respect to any Person, means any
Person of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power (or in the case
of a partnership, more than 50% of the general partner interests, or in the case
of a limited liability company, more than 50% of the ownership interests in the
managing member) are, as of such date, owned by such Person or one or more
Subsidiaries of such Person.

 

(k)               “Tax” means any federal, state, local or foreign income, gross
receipts, branch profits, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, escheat, environmental, customs
duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, ad valorem, value added, alternative or add-on minimum
or estimated tax or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person by Law, by contract or otherwise.

 



10

 

 

(l)                 “Tax Counsel” means Latham & Watkins LLP.

 

(m)             “Tax Matters Agreement” means the Tax Matters Agreement by and
between Seller and the Company, dated as of November 12, 2018.

 

(n)               “Tax Return” means any return, report, information return or
other such statement or document (including, without limitation, any schedule or
attachment thereto any amendment thereof) filed or required to be filed with any
federal, state, local or non-U.S. taxing authority in connection with the
determination, assessment, collection, administration or imposition of any Tax.

 

(o)               “TMA Closing Opinion” means a written Tax opinion from Tax
Counsel, dated as of the Closing Date, the form and substance of which have been
approved in writing by Seller on or prior to the Closing Date, satisfying the
requirements of an “Unqualified Tax Opinion” (as defined in the Tax Matters
Agreement) with respect to the transactions contemplated by this Agreement.

 

(p)               “TMA Signing Opinion” means a written Tax opinion from Tax
Counsel, dated as of the date hereof, the form and substance of which have been
approved in writing by Seller on or prior to the date hereof, satisfying the
requirements of an “Unqualified Tax Opinion” (as defined in the Tax Matters
Agreement) with respect to the Company’s and Seller’s entry into this Agreement.

 

8.2              Notices. All notices and other communications hereunder must be
in writing and will be deemed duly given if delivered personally or by email
transmission, or mailed through a nationally recognized overnight courier,
postage prepaid, to the Parties at the following addresses (or at such other
address for a Party as specified by like notice, provided, however, that notices
of a change of address will be effective only upon receipt thereof):

 

if to the Company: Equitrans Midstream Corporation   2200 Energy Drive  
Canonsburg, PA 15317   Attn: Kirk R. Oliver (koliver@equitransmidstream.com) and
  Stephen M. Moore (smoore@equitransmidstream.com)     with a copy to: Latham &
Watkins LLP   811 Main Street, Suite 3700   Houston, TX 77002   Attn: Ryan
Maierson (ryan.maierson@lw.com) and   Nick Dhesi (nick.dhesi@lw.com)     if to
Seller: EQT Corporation   625 Liberty Avenue, Suite 1700   Pittsburgh, PA 15222
  Attn: David M. Khani (David.Khani@eqt.com) and   William E. Jordan
(WiJordan@eqt.com)     with a copy to: Kirkland & Ellis LLP   609 Main Street,
45th Floor   Houston, TX 77002   Attn: Matthew R. Pacey
(matt.pacey@kirkland.com)

 



11

 

 

Notices will be deemed to have been received on the date of receipt (a) if
delivered by hand or nationally recognized overnight courier service or (b) upon
receipt of an appropriate confirmation by the recipient when so delivered by
email.

 

8.3              Termination. This Agreement may only be terminated by (i)
mutual written consent of the Parties to terminate this Agreement prior to
Closing, (ii) by either Party if such other Party is in breach of the terms of
this Agreement if such breach continues unremedied for a period of five (5)
calendar days after notice to the breaching Party or (iii) by either Party if
the Closing has not occurred by March 31, 2020. Upon termination of this
Agreement, no Party shall have any further obligations or liabilities under this
Agreement; provided, however, that (i) nothing in this Section 8.3 shall relieve
either Party from liability for fraud or any willful breach of this Agreement
prior to the termination hereof and (ii) the provisions of this Article VIII
shall survive any termination of this Agreement.

 

8.4              Acknowledgements.

 

(a)               Seller acknowledges and understands (i) that the Company and
its Affiliates possess material nonpublic information regarding the Company, its
Affiliates and the Subject Shares not known to Seller that may impact the value
of the Subject Shares, including, without limitation, (A) information received
by principals and employees of the Company in their respective capacities as
Representatives of the Company and its Affiliates, and (B) information received
on a privileged basis from the attorneys and financial advisors representing the
Company and/or its Affiliates (collectively, the “Information”); (ii) that the
Company is unable or unwilling to disclose the Information to Seller, (iii) the
Information, if disclosed to Seller, could affect Seller’s decision to enter
into this Agreement; and (iv) the risks to and disadvantage of Seller due to the
disparity of information between Seller and the Company.

 

(b)               Notwithstanding such disparity of information (including any
non-disclosure of the Information), Seller has deemed it appropriate to enter
into this Agreement and to consummate the transactions contemplated hereby.

 

(c)               Seller agrees that none of the Company, its Affiliates, or any
of its or their respective Representatives shall have any liability to Seller,
its Affiliates, or any of its or their respective Representatives whatsoever due
to or in connection with the Company’s and its Affiliates’ use or non-disclosure
of the Information or otherwise as a result of the transactions contemplated
hereby, and Seller hereby irrevocably waives any claim that it might have based
on the failure of the Company and its Affiliates to disclose the Information.

 

(d)               Seller acknowledges that (i) the Company is relying on
Seller’s representations, warranties, acknowledgements and agreements in this
Agreement as a condition to proceeding with the transactions contemplated hereby
and (ii) without such representations, warranties, acknowledgements and
agreements, the Company would not enter into this Agreement or engage in the
transactions contemplated hereby.

 



12

 

 

8.5              Amendment; Waiver. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the Parties. Any agreement
on the part of either Party to any extension or waiver with respect to this
Agreement shall be valid only if set forth in an instrument in writing signed on
behalf of such Party. The failure of either Party to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

 

8.6              Expenses. All fees and expenses incurred in connection this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such fees and expenses, whether or not the transactions contemplated
by this Agreement are consummated.

 

8.7              Entire Agreement. This Agreement, together with the other
documents and certificates delivered pursuant hereto, constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, between the Parties with respect to the subject matter of this
Agreement.

 

8.8              Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by either Party without the prior written
consent of the other Party. Any purported assignment without such consent shall
be void. Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns.

 

8.9              Specific Enforcement; Jurisdiction.

 

(a)               The Parties acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached, and
that monetary damages, even if available, would not be an adequate remedy
therefor. It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions, or any other appropriate form of equitable relief, to
prevent breaches of this Agreement and to enforce specifically the performance
of the terms and provisions of this Agreement in any court referred to in
Section 8.9(b), without the necessity of proving the inadequacy of money damages
as a remedy (and each Party hereby waives any requirement for the securing or
posting of any bond in connection with such remedy), this being in addition to
any other remedy to which they are entitled at Law or in equity. Each of the
Parties acknowledges and agrees that the right of specific enforcement is an
integral part of the transactions contemplated by this Agreement and without
such right, neither of the Parties would have entered into this Agreement.

 

(b)               Each of the Parties hereby irrevocably submits to the
exclusive jurisdiction of the courts of the State of Delaware for the purpose of
any legal action, suit or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated hereby, and each of the
Parties hereby irrevocably agrees that all claims with respect to such legal
action, suit or proceeding may be heard and determined exclusively in such
court. Each of the Parties (i) consents to submit itself to the personal
jurisdiction of the courts of the State of Delaware in the event any legal
action, suit or proceeding arises out of this Agreement or any of the
transactions contemplated hereby, (ii) agrees that it will not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court, (iii) irrevocably consents to the service of process in any
legal action, suit or proceeding arising out of or relating to this Agreement or
any of the transactions contemplated hereby, on behalf of itself or its
property, in accordance with Section 8.2 (provided that nothing in this Section
8.9(b) shall affect the right of either Party to serve legal process in any
other manner permitted by applicable Law) and (iv) agrees that it will not bring
any legal action, suit or proceeding relating to this Agreement or any of the
transactions contemplated hereby in any court other than the courts of the State
of Delaware. The Parties agree that a final trial court judgment in any such
legal action, suit or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Law; provided, however, that nothing in the foregoing shall restrict
either Party’s rights to seek any post-judgment relief regarding, or any appeal
from, such final trial court judgment.

 



13

 

 

8.10          Waiver of Jury Trial. Each Party hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any legal action, suit or proceeding arising out of this Agreement or
any of the transactions contemplated hereby. Each Party (a) certifies that no
Representative, agent or attorney of the other Party has represented, expressly
or otherwise, that such Party would not, in the event of any legal action, suit
or proceeding, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other Party have been induced to enter into this Agreement by, among
other things, the mutual waiver and certifications in this Section 8.10.

 

8.11          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, regardless of the Laws
that might otherwise govern under applicable principles of conflicts of Laws
thereof.

 

8.12          Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
adverse to either Party.

 

8.13          Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

8.14          Further Assurances. Each Party will execute and deliver, or cause
to be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable Law
to perform its obligations under this Agreement. Each Party shall use its
reasonable best efforts to take, or cause to be taken, any and all actions and
to do, or cause to be done, and to assist such other Party in doing, any and all
things, necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement.

 



14

 

 

8.15          Certain Transaction-Related Taxes. All transfer, documentary,
sales, use, stamp, recording fees, registration and similar Taxes and fees
(including, without limitation, any penalties and interest) attributable to
Seller’s sale of the Subject Shares to the Company pursuant to this Agreement
shall be paid equally by the Company and Seller when due, and Seller shall, at
its expense, file all necessary Tax Returns and other documentation with respect
to all such transfer, documentary, sales, use, stamp, recording fees,
registration and other Taxes. The Company shall be entitled to deduct and
withhold from the Purchase Price all Taxes that the Company may be required to
deduct and withhold under any provision of applicable Tax Law; provided that,
the Company shall use commercially reasonable efforts to notify Seller at least
three (3) days prior to the Closing Date of any such determination and the
Parties shall cooperate in good faith to minimize, to the extent permissible
under applicable Law, the amount of any such deduction or withholding. To the
extent such amounts are so deducted or withheld, and remitted to the applicable
Governmental Authority in accordance with applicable Tax Law, all such withheld
amounts shall be treated as delivered to Seller hereunder.

 

[Remainder of this page is intentionally left blank.]

 



15

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  THE COMPANY:       EQUITRANS MIDSTREAM CORPORATION   a Pennsylvania
corporation         By:    /s/ Kirk R. Oliver     Kirk R. Oliver     Senior Vice
President and Chief Financial Officer

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

  SELLER:       EQT Corporation,   a Pennsylvania corporation         By:    /s/
Kirk R. Oliver     David M. Khani     Chief Financial Officer

 

[Signature Page to Share Purchase Agreement]

 



 

 

 

EXHIBIT A

 

Form of STOCK POWER

 

[Attached]

 



 

 



[tm2010833d1_ex10-3img01.jpg]

 

Transfer of Ownership with W-9 Form Page 1 of 2: Current Registration
Instructions are located within each section of the form. Please print clearly.
Name of Stock to Be Transferred: 1 2 3 Enter the full name of the stock to be
transferred. AST Account Number: Enter the AST 10-digit numerical account number
printed on all account mailings and or original stock certificate(s). Current
Registration: Enter the current registration as it appears on the account(s) to
be transferred. 4 + + = *You MUST submit your original certificate(s) or an
Affidavit of Loss with your properly completed documents. Reinvest Dividends (if
applicable) When a transfer involves Dividend Reinvestment Plan (DRIP) shares,
if the new owner intends to have the shares remain enrolled in the company’s
reinvestment program, they must check the box next to “Yes” in order to reinvest
their dividends. For more information about DRIP shares, see question 8 in the
FAQs section of the At-A-Glance. Yes No Transfer Reason: Check only one box
below. All transfers will be assumed to be gifts if no reason is provided. If we
receive documentation (e.g., death certificate) indicating that the registered
shareowner is deceased, the transfer reason will default to death. For more
information about your Transfer Reason, see question 6 in the FAQs section of
the At-A-Glance. 5 Gift:Date of Gift: / / Death: Date of Death: / / Cost Basis
Per Share: . USD Private Sale: Date of Sale: / / Cost Basis Per Share: .__ USD
No Change of Ownership (please specify): Date: Daytime Phone #: Email Address: 6
7 Signature of Assigner(s) and Capacity (if applicable): I do hereby irrevocably
constitute and appoint American Stock Transfer & Trust Company, LLC ("AST"),
attorney to transfer said stock on the books of the corporation with full power
of substitution in the premises. If the current owner is not signing this
Transfer of Ownership form, the legal representative signing on their behalf
must state next to their signature the capacity in which they are authorized to
sign. Such capacity as executor or administrator for a deceased owner; power of
attorney; heir, and the like, is to be defined and proven to the Guarantor in
order to obtain a Medallion Signature Guarantee. 8 Medallion Signature Guarantee
All signatures must be Medallion Signature Guaranteed by an eligible Guarantor
Institution. No other form of signature verification, including a notary seal,
can be accepted. Not familiar with a Medallion Signature Guarantee? For more
information, please see questions 1-2 in the FAQs section of the At-A-Glance.
Once you have completed this form, please send it to AST along with any other
appropriate documentation to the address below. > AST | Attention: Transfer
Department | 6201 15th Avenue | Brooklyn, NY 11219 PLACE MEDALLION SIGNATURE
GUARANTEE HERE X SIGNATURE CAPACITY X SIGNATURE CAPACITY Total # of Shares # of
DRIP Shares # of Book Shares # of Certificated Shares





 

 



[tm2010833d1_ex10-3img02.jpg]

 

Transfer of Ownership with W-9 Form Page 2 of 2: New Registration Instructions
are located within each section of the form. Please print clearly. New
Registration: Enter full name of the new registration. 9 Type of Registration:
Select the registration type. 10 Individual Transfer on Death (TOD) Name of
Beneficiary: Joint Account TrustTrustee: Trust Date: / / Custodian Account
Other: Check the box above that corresponds with the type of registration.
Designating the Type of Registration Examples: • • • Joint Account: “joint
tenants” unless otherwise indicated. Trust: include name of trustees, trust
title and date. Transfer on Death (“TOD”): only one beneficiary may be named on
a TOD account. Custodian Account: Uniform Transfers to Minors Act (UTMA) or
Uniform Gifts to Minors Act (UGMA) is based on the state (ST) in which the
custodianship was created. For more information on UTMA/UGMA, see question 18 in
the FAQs section of the At-A-Glance. • Full Address: Enter the complete address
of the new owner. 11 12 backup withholding. For individuals, this is Exempt
Payee S = S Corporation, P = Partnership) The new owner must sign the Substitute
Form W-9. Failure to complete this form will result in backup withholdings per
IRS regulations. If the new account is to be registered to Joint Tenants, use
the Taxpayer Identification Number (TIN) of the first owner named on the
account. If you are not a U.S. citizen or do not have a Social Security Number,
please use the appropriate Form W-8. Once you have completed this form, please
send it to AST along with any other appropriate documentation to the address
below. > AST | Attention: Transfer Department | 6201 15th Avenue | Brooklyn, NY
11219 Substitute Form W-9 Check the appropriate box: Individual/Sole Proprietor
orC Corporation single-member LLC S CorporationPartnership Limited Liability
Company: Trust/Estate Enter the tax classification (C = C Corporation, Exempt
payee code or Exemption from Other: FATCA reporting code (if any) codes appply
only to certain entities not individuals Part I: Taxpayer Identification Number
(TIN) Enter your TIN in the box. The TIN provided must match your name to avoid
your Social Security Number (SSN). Part II: Certification Under penalties of
perjury, I certify that: 1) the number shown above is my correct U.S. Taxpayer
Identification Number, 2) I am a U.S. citizen, and 3) I am not subject to
withholding because: (a) I am exempt from backup withholding, (b) I have not
been notified by the IRS that I am subject to backup withholding as a result of
a failure to report all interest or dividends, or (c) the IRS notified me that I
am no longer subject to withholding. 4) The FATCA code(s) entered on this form
(if any) indicating that I am exempt from FATCA reporting is correct. XSIGNATURE
Date: Joint Tenants John Smith and Mary Smith JT Ten Tenants in Common John
Smith and Mary Smith Ten Com Custodian Account John Smith Cust Mary Smith
UTMA/ST Trust John Smith TTEE John Smith Trust U/A DTD 01/23/2014





 

 